Citation Nr: 1744690	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  12-05 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 6, 2015, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1971, to include courageous combat service in the Republic of Vietnam from March 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in October 2014, it was remanded for further development and adjudicative action.  Specifically, the Board directed the RO to obtain the Veteran's outstanding Social Security Administration (SSA) disability benefit records and outstanding VA treatment records, both of which have been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  Throughout the period of the appeal, the competent and probative evidence of record demonstrates that Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; the Veteran's PTSD has not manifested by total occupational and social impairment.

2.  Throughout the period of the appeal, the competent and probative evidence of record demonstrates that Veteran's PTSD symptoms alone have precluded him from obtaining and maintaining substantially gainful employment consistent with his education and experience.


CONCLUSIONS OF LAW

1.  Throughout the period of the appeal, the criteria for a 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Throughout the period of the appeal, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated March 2009, June 2009, and May 2011.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, SSA disability benefit records, and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations during which medical professionals have examined him and provided all pertinent information required for rating purposes.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Legal Criteria

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Psychiatric disorders, such as PTSD, are rated pursuant to the criteria under 38 C.F.R. § 4.130, DC 9411.  General Rating Formula for Rating Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; or mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

The next higher and maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Id.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Id.

Entitlement to TDIU

Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a).  TDIU may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  However, an award of TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b) ("[A]ll veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").  The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration must be given to a veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (holding that level of education is a factor in deciding employability); see also Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994) (considering a veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering a veteran's eighth-grade education and sole occupation as a farmer); Moore (Robert) v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering a veteran's master's degree in education and his part-time work as a tutor).

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Factual Background & Analysis

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claims.

At a February 2010 VA initial PTSD examination, the Veteran indicated he lived alone in a rural environment and enjoyed his solitude there.  He was able to run errands if transportation was available through a neighbor or friend; however, when he did go in stores, he reported going in and out quickly due to vigilance-related anxiety in crowds.  He acknowledged periodic anxiety when reminded of the war or when in crowds; experienced nightmares, flashbacks, and intrusive memories; and endorsed symptoms of hypervigilance and avoidance.  He denied a past history of periodic suicidal thoughts but was not presently suicidal and did not feel homicidal.  He also denied memory impairment or obsessive compulsive symptoms; he was able to adequately attend to his personal hygiene and basic activities of living and was oriented.  He was able to achieve six to seven hours total of broken sleep per night but he still reported sleeping only three to four hours at a stretch.  He reported feelings of sadness and sometimes cried; he also acknowledged low self-esteem.  The Veteran denied directing anger at others but sometimes, when frustrated, would yell and holler at no one in particular.  On examination, the Veteran appeared anxious with mild psychomotor agitation; there was no impairment of thought process or communication or any delusions or hallucinations.  

In an April 2011 statement from S. F., she indicated the Veteran had been one of her close friends since 1965 and that she had personal knowledge of some of his behavioral issues.  S. F. stated that the Veteran's PTSD affected every part of his life; he was unable to deal with minor inconveniences without anger, was recluse and felt more comfortable with pets than humans, and spoke of dying and how easy it would be.  The Veteran also experiened panic attacks at the smell of blood, would only sit in the corner of a restaurant facing the crowd, and his mood swings rendered socializing impossible.

In his April 2011 application for entitlement to TDIU, the Veteran indicated his PTSD prevented him from obtaining and maintaining substantially gainful employment and that he last worked for a brief period in 1982 at an ammunition plant.  The Veteran indicated he left that job due to harassment from his boss as well as anxiety attacks and dreams associated with Vietnam and precipitated by working around ammunition; he stated that he quit so that he could isolate himself.

The evidence of record contains a June 2012 letter from J. R., M.D., one of the Veteran's treating VA mental health professionals, Dr. J. R. described the Veteran's PTSD as "severe" and noted the Veteran demonstrated very little improvement with aggressive treatment.  The Veteran experienced frequent anxiety attacks and flashbacks, daily nightmares and intrusive thoughts, exaggerated startle response, hypervigilance, and difficulty with crowds.  He had significant problems interacting in social situations and his nervous condition made it impossible to carry on any task.  His PTSD symptoms were easily triggered by loud noises, helicopters, and certain smells.  Dr. J. R. also opined that the Veteran's PTSD precluded him from all forms of gainful employment and that he was totally disabled and unemployable.

At a March 2013 hearing before the Board, the Veteran testified that he had experienced suicidal thoughts and flashbacks since he left Vietnam; guns, certain smells, and helicopters triggered flashbacks.  He also acknowledged panic attacks, the frequency of which varied due to external forces, and stated he had problems with anger.  The Veteran indicated his sleep varied and that he slept approximately five to six hours a night.  He testified he was married in 1970, divorced following his return from Vietnam, and that his last romantic relationship was in 1977.  The Veteran reported memory loss and indicated he tended to forget peoples' names.  He also avoided crowds and stated he felt comfortable being isolated in his home.  He only left his residence to go to the grocery store when his childhood friend and neighbor, J. D., was able to give him a ride; he described that friend as the only friend he had and reported his family included his dog and cat.

At a January 2015 VA examination, the Veteran reported that he continued to live in his house in a rural area, where he had lived for over 30 years.  He stated he essentially stayed home all the time watching television, sitting on his porch enjoying the view, or spending time with his pets; the main reason he stayed at home was because he did not have the financial ability to purchase a vehicle, but he indicated had also become accustomed to being by himself.  He relied on friends and neighbors for rides to the grocery store and to do errands.  The Veteran did not want to use a service such as Meals on Wheels as he did not want people coming to his house.  He any romantic relationship since his last examination and denied involvement in any social activities, clubs, or church.  The Veteran continued to take medication to help with his sleep and PTSD symptoms.  His last visit to a psychiatrist was in 2013; he discontinued psychiatric treatment due to transportation issues.  He denied psychiatric hospitalizations, suicide attempts, or psychosis over the last five years and indicated he superficially cut his wrists in 2006.  He acknowledged chronic nihilistic thoughts and thoughts of death but stated he would never do anything to abandon his pets.  On examination, the Veteran was mildly unkempt in appearance and displayed mild irritability but no agitation; speech was clear and mood was "depressed" with congruent affect that was somewhat irritable.  Thoughts were goal directed and there was no evidence or report of perceptual abnormalities; the Veteran was found competent to manage his financial affairs.

Following a thorough review of the evidence of record, the Board finds that throughout the period of the Veteran's claim, his PTSD is best characterized as manifested by occupational and social impairment with deficiencies in most areas, representing a 70 percent disability rating.

A disability rating in excess of 70 percent is not warranted because the evidence does not demonstrate that the Veteran is totally occupationally and socially impaired.  Although the Veteran prefers to be isolated in his home, he is still able to maintain relationships with some people.  Although he only reported having one friend at his March 2013 hearing, at an April 2013 VA mental health appointment, the Veteran reported he was "very close" with his neighbor and that he had about four or five other friends.  The evidence does not reflect that he has been in persistent danger of hurting himself or others throughout the period of the appeal and he is capable of going out in public to the grocery store when he is able to obtain transportation.  He is also able to take care of his pets and manage his finances.  There is no evidence the Veteran has been disoriented to time or place or that he has exhibited grossly inappropriate behavior.  While the Veteran reported on occasion he has difficulty with his memory, particularly with names, he has not reported severe memory loss rising to the level that he has forgotten the names of friends, close relatives, or his own name.

The Board has considered the benefit of the doubt doctrine; however, given that the Veteran's PTSD symptoms do not cause total occupational and social impairment, the evidence weighs against a disability rating in excess of 70 percent, and it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Turning to the Veteran's claim for entitlement to TDIU, based on the totality of the evidence and with consideration of the Veteran's individual circumstances, the Board finds that throughout the period of the claim, his PTSD symptoms have precluded him from obtaining or maintaining any gainful occupation for which he otherwise would be qualified for by virtue of his education and experience.  See 38 C.F.R. § 4.16.

The Veteran's occupational and education history is limited.  He earned his GED in 1966; he attended one semester of community college and then dropped out.  After returning from Vietnam he worked at a number of jobs over the years, including at a warehouse, on various farms, delivering prescriptions, and in construction.  His last regular employment was in 1982 for an arsenal company, but he quit after a few months partly due his PTSD; he indicated he did not like the work and the smell caused him to experience flashbacks of Vietnam.  Following separation from that job, the Veteran moved to a rural area to live in solitude.  Eventually, his mother indicated she would take care of his financial needs if he helped her and his father around the house and he did so.  He eventually became a trustee of his mother's family's money and was paid a salary of sorts; he also lived off of financial investments.

The Veteran's most predominant symptoms of PTSD affecting his occupational functioning seem to be his anger, irritability, anxiety, and sleep disturbance.  The Board finds that the evidence suggests that the Veteran's PTSD symptoms would make working with others extremely difficult.  Although some examiners have found the Veteran has been able to control his temper and anger, the evidence reflects that he avoids nearly all social interactions, aside from socializing with close friends whom he has known since childhood.  He prefers to stay alone in his house in solitude and has been described as "recluse."  Moreover, the Veteran's limited education and occupational history would make finding and maintaining a job which would allow him to work in an isolated environment to be very difficult.  See Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) (holding that "a claimant's education and work experience are relevant to the issue of TDIU").  


	(CONTINUED ON NEXT PAGE)

Accordingly, the Board finds that the Veteran's PTSD symptoms result in the inability to obtain and maintain employment consistent with his education and employment history and that entitlement to TDIU is warranted throughout the period of the claim.


ORDER

Throughout the period of the appeal, a disability rating of 70 percent is granted, subject to the laws and regulations governing the payment of monetary benefits.

Throughout the period of the appeal, entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


